Additional Opinion Upon Petition for Rehearing. In their petition for a rehearing of said cause plaintiffs in error suggest that an Appellate Court is not clothed with power or authority to review a supposed or alleged error committed by the Supreme Court, but that this court assumed such authority and reviewed the record made in the Supreme Court in this case. "When the Supreme Court determined that no constitutional question was presented for determination and entered an order transferring the case to this court for adjudication, it was because of the fact that it had no jurisdiction of the subject matter of said cause and any orders that may have been entered previous to the time such determination was made and said order was entered are coram non judice and ineffectual for any purpose. People ex rel. Goldman v. Harrison, 223 Ill. 540; Schmidt v. Barr, 328 Ill. 365. Upon the filing of the record of the case in this court in pursuance of the order of the Supreme Court, this court was required to proceed the same as if the case had come directly from the circuit court of Pike county, and this court had jurisdiction and was required to determine every question presented by the record of said circuit court, and any motion or suggestion as to substitution of parties in said cause would necessarily have to be presented to this court. (Cahill’s Rev. St. 1931, ch. 110, 1f102.) Prior to the enactment of said section 102 of the Practice Act, if a case was taken to the Supreme or an Appellate Court and the court to which such case was taken determined that it had no jurisdiction of the subject matter of said cause, such court could enter no order other than one dismissing the appeal or writ of error. Kowalczyk v. Swift & Co., 317 Ill. 312; Chaplin, v. Commissioners of Highways, 126 Ill. 264. But now under the provisions of said section 102 of the Practice Act, an order must be entered by such court transferring said case to the court having jurisdiction to entertain such appeal or writ of error, but said section confers no jurisdiction upon such court to which said case was erroneously taken to enter any other or different order. Foote v. Marggraf, 233 Ill. 48. No motion or suggestion was presented to this court for the substitution of the Griggsville State Bank and H. S. Miller, receiver of said bank, in place of the Illinois Valley Bank, one of the complainants in the court below. In our opinion it is pointed out that the Illinois Valley Bank, one of the parties to said cause in the lower court, was never served with a writ of scire facias and is not a party to the cause in this court, and we held that said bank was a necessary party to the writ of error as shown by the record in this case and we are still of that opinion, and the petition for rehearing is denied.